 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN HERRERA,                                        1:21-cv-01070-HBK
12                        Plaintiff,
                                                            ORDER GRANTING PLAINTIFF’S MOTION
13            v.                                            TO PROCEED IN FORMA PAUPERIS
14    BRANDON PRICE, et al
                                                            (Doc. No. 2)
15                        Defendants.
16

17

18           Plaintiff Ruben Herrera, civilly detained at Coalinga State Hospital, is proceeding pro se
19   in a civil rights action under 42 U.S.C. § 1983. (Doc. No. 1). Pending before the Court is
20   Plaintiff’s motion to proceed in forma pauperis, filed July 8, 2021. (Doc. No. 2, “Motion”).
21   Plaintiff submitted his motion on the application intended for prisoners. (Id.). However,
22   individuals detained at Coalinga State Hospital pursuant to California Welfare and Institutions
23   Code § 6600 et seq. are civil detainees and are not prisoners within the meaning of the Prison
24   Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000). Nonetheless, based
25   upon Plaintiff’s statements to the questions on the application provided under penalty of perjury,
26   the Court finds Plaintiff demonstrates he is indigent and otherwise is unable to afford the filing
27   fee or costs in this action.
28
                                                        1
 1            Accordingly, it is ORDERED:

 2            Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.

 3

 4
     Dated:      July 12, 2021
 5                                                    HELENA M. BARCH-KUCHTA
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
